Title: To James Madison from Carlos Martínez de Yrujo, 26 September 1805 (Abstract)
From: Yrujo, Carlos Fernando Martínez de
To: Madison, James


          § From Carlos Martínez de Yrujo. 26 September 1805, near Philadelphia. Guided by the sentiments of justice which characterize the king, Yrujo took the liberty to call the royal attention to certain expressions in JM’s letter in response to the letter Yrujo wrote giving JM the news that the king had declared war on Great Britain, which referred to the hope that the United States would see the rights of neutrals respected. Now encloses JM a copy of a 14 July 1805 letter just received from Pedro Cevallos so JM may see with satisfaction that the most efficacious means have been taken by the Spanish government, through the medium of a royal circular dated the ninth of the same month, making known to the privateers the circumspection with which they must conduct themselves towards neutral vessels, making them responsible for complaints that result in justice against their conduct.
        